Case 2:20-cv-12278-BAF-RSW ECF No. 2-5, PagelD.43 Filed 08/21/20 Page 1 of 2

EXHIBIT 3

 
Case 2:20-cv-12278-BAF-RSW ECF No. 2-5, PagelD.44 Filed 08/21/20 Page 2 of 2

Mare M. Susselman, J.D., M.P.H.
43834 Brandywyne Rd.
Canton, MI 48187
(734) 416-5186

marcsusselman/@)amail.com
February 5, 2020
Via First Class Mail
Clerk of the Court
14A-2 District Court
413 W. Michigan Ave.
Ypsilanti, MI 48197

Re: Ticket No. 20 WD00794

Dear Sir or Madame:

Enclosed please find the above referenced ticket, which was issued to me on February 1.
2020. As indicated on the ticket, 1 am pleading not guilty.

I intend to contest this ticket and am accordingly requesting a formal hearing hefore a
judge. | also intend at that time to request a jury trial.

Please advise me of a date and time for a formal hearing.
‘Thank you for your assistance.

Mare M. Susselman
Attorey at Law

 
